Citation Nr: 1419494	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-17 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1963 to December 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the RO.  In July 2013, this matter was remanded for additional development. 

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

As the action ordered in the July 2013 remand has not been completed, and the record remains inadequate to properly address the matter on appeal, a remand to secure compliance with the previous remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

Specifically, the Board remanded the case in part for the AOJ to obtain a medical opinion as to whether the Veteran's service-connected disabilities, in totality, preclude him from obtaining and maintaining substantially gainful employment.  The Veteran's TDIU claim was then to be readjudicated.  The action required by the July 2013 remand was not completed.  A September 2013 general medical VA examination report noted that none of the Veteran's condition would impact on his ability to work; no rationale was provided.  Similarly, on September 2013 VA examinations regarding erectile dysfunction, diabetes mellitus, peripheral neuropathy, malaria, and prostate cancer, the examiner opined that each, individually, would have no impact on the Veteran's ability to work; again, no rationale was provided.  A December 2013 audiological examination indicated that the "Veteran's hearing loss would impede his ability to perform work duties involving hearing and understanding conversational speech, even with the use of current hearing aids."  Notably, a medical opinion without rationale lacks probative value.  Further, there is no examination report which addresses whether the combined effect of all of the Veteran's service-connected disabilities (prostate cancer, diabetes mellitus, tinnitus, peripheral neuropathy, hearing loss, malaria, and erectile dysfunction) precludes him from maintaining all forms of substantially gainful employment.  Such VA examination is required (now under Stegall).

Before any such examination, all updated records of evaluations and treatment (private and VA) which the Veteran has received for his service-connected disabilities must be secured and associated with the record (as they may contain pertinent information, and VA records are constructively of record).

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record updated copies of complete clinical records of all evaluations and/or treatment (private and VA) that the Veteran has received for his service-connected disabilities.

2.  The RO should thereafter arrange for an examination of the Veteran by an appropriate physician to assess the impact his service-connected disabilities (prostate cancer, diabetes mellitus, tinnitus, peripheral neuropathy, hearing loss, malaria, and erectile dysfunction) combined have on his ability to maintain employment.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should elicit from the Veteran his employment history and allegations regarding the impact of his disabilities on employment, and comment on the restrictions and limitations due to the service-connected disability.  The examiner must specifically address the Veteran's own reports regarding the impact of the disabilities on employment (i.e., comment whether they are consistent with the disability picture presented by the factual record).  The examiner should comment on the types of employment that would be precluded by the service-connected disabilities and the types of employment (if any) that remain feasible despite the combined effects of the service-connected disabilities.

The examiner must explain the rationale for all opinions.

3.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

